This is an appeal from the Appellate Court for the First District on leave granted. The litigation originated by petition for mandamus in the circuit court of Cook county, seeking to compel the city of Chicago and its officers to pay a judgment for $1500, with costs, which had been entered in the circuit court on May 18, 1939. A judgment awarding the writ was entered by the circuit court and on appeal that judgment was reversed by the Appellate Court.
There is no substantial difference between this case and People
v. City of Chicago, ante, p. 502. Our holding in that case is necessarily controlling in this one and pursuant to that holding the judgment of the Appellate Court is reversed and the judgment of the circuit court affirmed.
 Appellate Court reversed, circuit court affirmed. *Page 562